Citation Nr: 1518785	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  11-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to payment of nonservice-connected (NSC) pension benefits during a period of incarceration.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to September 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In an April 2010 rating decision, the RO granted basic entitlement to nonservice-connected pension, effective November 25, 2009.  A May 2010 decisional letter shows, however, that payment of such benefits was denied because the Veteran was incarcerated at the time he filed is claim and would not be released until the year 2021.  

The Veteran requested a Board videoconference hearing in January 2012, but withdrew his hearing request in March 2015.  The hearing request has accordingly been withdrawn. 

The issues of entitlement to service connection for sleep apnea, and whether new and material evidence has been received to reopen service connection for a right foot disability and a bilateral knee disability have been raised by the record in March 2010, May 2011, and February 2012 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Basic entitlement to nonservice-connected pension benefits was established on November 25, 2009.

2.  The Veteran has been incarcerated for the entire period on appeal and is not scheduled to be released until 2021.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension benefits are not met.  
38 U.S.C.A. § 1505; 38 C.F.R. § 3.666 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  With regard to the appeal for payment of nonservice-connected pension benefits, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC5-2004 (June 23, 2004).  The Veteran's appeal is being denied as a matter of law. Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive in this case. 

Law and Analysis

Basic entitlement to nonservice-connected pension benefits was established on November 25, 2009.  The Veteran filed his claim for NSC pension benefits while he was incarcerated.  He was convicted of a felony offense in 2000.  He has been incarcerated for the entire period on appeal and is not scheduled to be released until 2021.

A person who is incarcerated in a Federal, State or Local penal institution in excess of 60 days for conviction of a felony will not be paid pension benefits beginning on the 61st day of incarceration.  38 U.S.C.A. § 1505; 38 C.F.R. § 3.666 (2014).  The payee will be informed of his or her rights and the rights of dependents to payments while he or she is imprisoned as well as the conditions under which payments to him or to her may be resumed on his or her release from imprisonment.  Id. 

Because entitlement to NSC pension was established from November 25, 2009, nearly a decade after his felony conviction, the Veteran's entitlement began after the 61st day of his incarceration.  Therefore, benefits cannot be paid for the entire period on appeal.

The Veteran contends in March 2015 correspondence that a partial payment of benefits is warranted, and in his substantive appeal, cites provisions under 
38 U.S.C.A. § 1114 and 38 C.F.R. § 3.665 (incarcerated beneficiaries and fugitive felons - compensation) in support of his appeal.  The Veteran's appeal for payment of "nonservice-connected pension" benefits is distinguished from the case of "service-connected compensation" benefits, which, in some circumstances, may be paid to an incarcerated veteran at a 10 percent rate.  See 38 U.S.C.A. § 1114 (a), 5313 (West 2014); 38 C.F.R. § 3.665 (2014).  "Compensation" means a monthly payment made by VA to a Veteran because of service-connected disability.  See 
38 U.S.C.A. § 101(13) (West 2014); 38 C.F.R. § 3.4 (2014).  The Veteran is not currently service-connected for any disabilities, and is, therefore, not in receipt of "service-connected compensation".  In the Veteran's case, the legal criteria for the payment of nonservice-connected pension benefits, defined under 38 U.S.C.A. 
§ 1505 and 38 C.F.R. § 3.666 (incarcerated beneficiaries and fugitive felons - pension), do not allow for partial payment of pension benefits during a period of incarceration in excess of 60 days.

The Veteran has not disputed the essential facts of the case, specifically, that he was incarcerated at the time he filed his claim for benefits in November 2009, and that he remains incarcerated with a scheduled release date in 2021.  Accordingly, the Board finds that there is no legal entitlement to the payment of nonservice-connected pension benefits, and the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement). 


ORDER

Entitlement to payment of nonservice-connected pension benefits is denied as a matter of law.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


